Citation Nr: 1604113	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987, with a subsequent period of unverified service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO decision that denied entitlement to service connection for a left hip disability.

The Veteran initially requested a personal hearing at the RO before a Veterans Law Judge of the Board, and a personal hearing before a Decision Review Officer (DRO) of the RO.  A DRO hearing was scheduled in November 2009 but on the day of the hearing, the Veteran requested that this hearing be rescheduled.  Another DRO hearing was scheduled in October 2011 and two days prior to the scheduled hearing, the Veteran's representative informed VA that the Veteran did not want a DRO hearing or a Board hearing.  The Board finds that the Veteran has withdrawn both hearing requests.   See 38 C F R §§ 3.103, 20.704(e).

The Board remanded the claim in September 2013 for additional development, including providing the Veteran with a VA examination.  As will be discussed below, the VA examination provided in February 2014 is not adequate and thus the Board is not satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue of service connection for a left hip disability must be remanded again to obtain an adequate examination that complies with the directives of the September 2013 remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

Pursuant to the September 2013 Board remand, the Veteran was provided a February 2014 VA hip and thigh examination.  The VA examiner provided the following opinion:  "Do to lenght of time and lack of nexus any relationship of her current left hip condition to complaints in service cannot be resolved without resorting to speculation."  The examiner did not provide a sufficient rationale for his opinion.  Specifically, the examiner did not discuss the two documented hip injuries in service, or the Veteran's lay statements asserting that she has experienced hip symptoms since service.  Nor did the examiner discuss the 1994 post-service private treatment notes showing that the Veteran injured her hip recently when she fell down a flight of stairs.  

In light of the above, the Board finds that a new VA examination is required to comply with the September 2013 Board remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the etiology of the current left hip disability.  The claims file must be provided to and reviewed by the examiner.  The examination is to include a review of the Veteran's history and current complaints and any tests deemed necessary.

The examiner is asked to offer an opinion as to whether it is at least as likely as not that the Veteran currently has a left hip disability that was incurred in or is related to active military service.

The examiner is asked to specifically comment on the February 1985 service treatment record showing that the Veteran injured her left hip and femur when she fell down a flight of stairs; the September 1986 service treatment record detailing a motor vehicle accident in which the Veteran injured her left hip; the May and August 1994 private treatment records showing that the Veteran complained of left hip pain secondary to a recent fall down a flight of stairs; the June 2006 private treatment note in which the Veteran complained of left hip pain secondary to a fall in 1985; and the Veteran's lay statements describing hip symptoms since the injuries in service. 

If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Notice of the scheduled VA examination must be mailed to the Veteran at her most recent address of record.  The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 CF R § 3.655.

2.  After the requested development has been completed, the opinion should be reviewed to ensure it is in compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.
 
3.  Then, readjudicate the claim in light of this and all other additional evidence.  If the claim is not granted to the Veteran's satisfaction, send her an SSOC and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


